Exhibit 10.7

Date

Company
Address
City, State Zip

Attention: Name

  Subject: Non-Qualified Stock Option: Non-Employee, Non-Director Officer &
ConsultantNon-Qualified Stock Option Plan (“Plan”)


        The Board of Directors (“Board”) of Applied Films Corporation (the
“Company”) and the Compensation Committee grant to you (“Grantee”) a stock
option (“Option”) pursuant to the Plan. A copy of the Plan is attached to this
Agreement.

        Certain capitalized terms used in this Agreement which are not defined
herein shall have the meanings ascribed to such terms in the Plan.

1. Stock Option


        The Option entitles you to purchase up to    (number of shares)   
shares of the Company’s common stock no par value (“Option Shares”), at an
option price per share of $ (“Option Price”), subject to the terms and
conditions of this Agreement and the Plan.

2. Additional Terms


        The Option is also subject to the following provisions:

        a.        Exercisability. The Option may be exercised and Option Shares
may be purchased at any time and from time to time after the execution of this
Agreement and prior to its termination, subject to the vesting schedule set
forth in Section 2(b) below, by delivering written notice to the Company as
provided in Section 6(e) of the Plan. Option Shares acquired under this
Agreement are hereinafter referred to as the “Exercise Shares.”


        b.        Vesting Schedule. The Option will be vested and exercisable
with respect to the Option Shares on (100% one year from the grant date), if
Grantee is then serving as the Secretary of the Board and consultant to the
Company.


--------------------------------------------------------------------------------



3. Transferability of Option


        Except as provided in the Plan, this Option shall not be sold, assigned,
pledged, or terminated in any manner and shall not be subject to execution,
levy, attachment, or similar process. Any attempted sale, assignment, pledge,
transfer, or other disposition of this Option contrary to the terms hereof, and
any execution, levy, attachment, or similar process upon the Option, shall be
null and void and without effect.

4. Transferability of Exercise Shares


        No Exercise Shares may be transferred unless the Company is provided
evidence that such transfer complies with applicable federal and state
securities laws.

5. Conformity with Plan


        This Option is intended to conform in all respects with and is subject
to all applicable provisions of the Plan, which is incorporated herein by
reference. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. By executing and returning the
enclosed copy of this Agreement, Grantee acknowledges receipt of the Plan and
agrees to be bound by all of the terms of the Plan.

6. Expiration


        This Option shall expire on the tenth anniversary of the date hereof
(the “Expiration Date”).

7. Further Actions


        The parties agree to execute such further instruments and to take such
further actions as may reasonably be required to carry out the intent of this
Agreement.

8. Notice


        Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
Untied States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the other party hereto at the address set forth in this
Agreement or at such other address as such party may designate by ten days
advance written notice to the other party.

9. Successors and Assigns


        This Agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns and, subject to the restrictions on transfer
set forth in the Plan, be binding upon and inure to the benefit of Grantee’s
heirs, personal representatives, successors, and permitted assigns.

--------------------------------------------------------------------------------



10. Governing Law


        This Agreement and all documents contemplated hereby, and all remedies
in connection therewith and all questions or transactions relating thereto,
shall be construed in accordance with and governed by the laws of the state of
Colorado.

11. Entire Agreement


        This Agreement constitutes the entire understanding between the Grantee
and the Company with respect to the Option Shares and supersedes all other
agreements, whether written or oral, with respect to such Shares.

* * *

        Please execute the extra copy of this Agreement in the space below and
return it to the chief financial officer of the Company to confirm your
understanding and acceptance of the agreements contained in this letter.

Very truly yours,

APPLIED FILMS CORPORATION


By:
      ——————————————
Its
      ——————————————
Address:

9586 I-25 Frontage Road
Longmont, Colorado 80504


        The undersigned hereby acknowledges having read this Agreement, the
Plan, and the other enclosures to this Agreement and agrees to be bound by all
provisions set forth herein and in the Plan.

GRANTEE:


——————————————
(Signature)

——————————————
(Please print name)


--------------------------------------------------------------------------------



Record of Exercise
  Date Number of Shares Price Per Share Shares Subject to
Option After Exercise